Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 10/23/2020 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of certifying a pre-owned vehicle in the context of a certified pre-owned program.  
Using claim 1 as a representative example that is applicable to claims 8 and 15, the abstract idea is defined by the elements of:
receiving a vehicle identification number (VIN); 
decoding the VIN
checking the VIN against a database of vehicles for eligibility of the vehicle to participate in a certified pre-owned program; 
wherein if the VIN is not eligible to participate in the certified pre-owned program, providing a notification of ineligibility; 
wherein if the VIN is eligible to participate in the certified pre-owned program: 
automatically sending the VIN to one or more vehicle history reporting agencies; 
receiving a vehicle history report (VHR) from the one or more vehicle history reporting agencies related to the VIN; 
analyzing the VHR for eligibility of the vehicle to participate in a certified pre- owned program; 
wherein if the VHR renders the vehicle not eligible to participate in the certified pre-owned program, providing a notification of ineligibility; 
wherein if the VHR renders the vehicle eligible to participate in the certified pre- owned program: 
generating inspection forms based on the VIN and certification requirements;
providing a generated inspection form notification;
receiving user generated responses to the inspection forms;
providing an alert for certification authorization; 
providing access to the VHR and user generated response to the inspection forms; 
receiving certification approval; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles;
generating a certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program
providing access to certified pre-owned marketing materials; 
providing access to the inventory of certified pre-owned vehicles and the digital certification

The above limitations are reciting a method of organizing human activities.  The inspection of a pre-owned vehicle and the certification of the vehicle in a certified pre-owned program is considered to be a fundamental economic practice and/or a commercial interaction in the form of advertising/marketing or a sales activity.  As is set forth in the specification in paragraph 003, certified pre-owned (CPO) vehicle certification programs are known to exist.  Paragraph 007 discloses that certified pre-owned use car programs appeared in the early 1990s.  Disclosed in paragraph 008 is that nearly every automotive manufacturer has a CPO program in place.  Paragraph 009 of the specification refers to the CPO program as being an effective marketing tool that is used by automotive manufacturers to build brand loyalty.  As the specification recognizes, CPO programs are ubiquitous in the automotive marketplace and the 
For claim 1 the additional elements amount to the generating of a technician graphical user interface on a first device, the recitation to the forms being “on screen”, which implies computer implementation, the recitation to the certification being digital, a second device with a GUI, a third device with a GUI, and a forth device with a GUI.    
For claims 8, 15, the additional elements are the providing of the GUI on a first portable computing device, the recitation to the forms being “on screen” (which implies computer implementation), generating a login page, receiving credentials for login, and the recitation to the certification being digital, and a second portable computing device with a GUI.  Claim 15 additionally recites a server with a database connected to a network, a memory, and a third portable computing device with a GUI.
For claims 1, 8, 15, the judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer(s) connected by a network, that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f), in combination with an insignificant extra solution activity, see MPEP 2106.05(g).  The claimed first, second, third, and fourth devices of claim 1, and the portable computing devices of claims 8, 15, (1st, 2nd, 3rd, 4th) are recited at a high level of generality and amount to the use of digital, this is also taken as an instruction for one to practice the invention using a generic computer.  The digital certification is the computer analog to the paper certification that can be generated by a person and is a link to a particular technological environment (computer implementation).  The claimed server, portable computing device, network, and database elements are reciting generic computing structure that is akin to a general link to computer implementation.  The use of computers as claimed, when recited at a high level of generality, is not sufficient to provide for a practical application of the abstract idea.  Absent the recitation to the use of the claimed devices with a GUI or portable computing devices with GUIs, the functions/steps that define the abstract idea are capable of being performed by people.  The technology of the claim is being used as a tool to execute the abstract idea and does not provide for integration at the 2nd prong of the 2019 PEG.  With respect to the display of a login page and receiving credentials for login, this has been found to be directed to an insignificant extra solution activity that is incidental to the overall process being claimed, see MPEP 2106.05(g).  The login page and receipt of credential are used to grant access to a computer system.  This is a pre-solution type of activity that is a nominal or tangential addition to the overall claimed invention and does not provide for integration into a practical application.  The login has no effect on the certification directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than instructing one to practice the abstract idea by using the generically recited computing devices as addressed for the 2nd prong in combination with the well understood, routine, and conventional act of requiring a user to login before granting access to a computer system.  This does not render the claims as being eligible.  See MPEP 2106.05(f) with respect to the claimed digital certification, server, portable computing device, memory, GUI and use of screens, etc..  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This applies to the claimed first, second, third, and fourth devices that have a GUI as claimed.  This interpretation is consistent with the recently issued 2019 PEG.  With respect to the use of a login page and receiving user credentials, this is reciting the well understood act of having a user login to a computer before granting access to data and programs in the computer.  The use 
For claims 2, 9, 16, the applicant is reciting a further embellishment of the same abstract idea that was set forth for claim 1.  Recording responses can be done on paper and the claimed database is merely a collection of data in a generic sense.  Nothing additional is claimed in claim 6 for further consideration under the 2nd prong or at step 2B.
For claims 3, 10, 17, the generation of reports based on a statistical analysis is considered to be reciting more about the same abstract idea of claim 1.  This is a step that can be done by people.  Report generation does not render the claim non-abstract because this element is not an additional element.
For claims 4, 11, 18, reciting that the reports are password protected and only available to authorized personnel is considered to be reciting more about the abstract 
For claims 5, 12, 19, the recitation to using a touchscreen is considered to be another link to computer implementation of the abstract idea, see MPEP 2106.05(f).  This does not provide for integration into a practical application or significantly more.
For claims 6, 13, 20, the type of inspections that are claimed are considered to be part of the abstract idea of the claim.  Nothing additional is claimed in claim 6 for further consideration under the 2nd prong or at step 2B.
For claims 7, 14, 21, the approving of the vehicle inspection and certification is considered to be part of the abstract idea of the claims.  The recitation to a screen that is used to “sign-off” on the inspection and the certification is simply a link to computer implementation by requiring a screen.  This has been treated in the same manner that is set forth for claim 1 and the screen used for the forms.  This is an instruction for one to use a computer to perform the step that defines the abstract idea, see MPEP 2106.05(f).  This does not provide for integration into a practical application or significantly more.
Therefore, claims 1-21 are rejected as being directed to an abstract idea without integration into a practical application and without reciting significantly more.





Response to arguments
	The comments and amendments made with respect to the 112f interpretation set forth in the previous office action is noted and the issue is moot because the language in question has been canceled.
	The 112b rejections have been withdrawn in view of the claim amendments that render the rejections moot.
	The traversal of the 35 USC 101 rejection is not persuasive.  On page 14 of the reply the applicant argues that the claimed invention is reciting limitations that were never done manually before and that are not present in the prior art.  The examiner notes that the standard for assessing claim eligibility under the 2019 PEG does not depend on whether or not various claimed elements were known in the prior art or were done manually.  The premise of the argument is not based on a proper standard by which eligibility is determined according to the 2019 PEG.  Novelty or non-obviousness over prior art does not automatically equate to eligibility under 35 USC 101.
On page 15 the applicant argues that the claims do not recite an abstract idea (step 2A) because the claimed system and method has never been, and could not be performed in such an automatic and real time fashion by a human because the system includes physical objects.  This argument is not persuasive.  To start with, the issue of whether or not a system or method could be performed automatically and in a real time fashion (the claim does not recite real time), is not arguing the proper standard for eligibility under the 2019 PEG.  The applicant appears to be arguing that a person cannot do what is claimed because the claim recites computing devices with GUIs.  If that is what is being argued, it is not persuasive because the mere linkage of an th devices (or computer devices), etc..  The standard by which applicant is arguing the eligibility of the claims does not comport with the 2019 PEG.  
On pages 15-16 the applicant argues Ex Parte Scott from the PTAB that was decided in March 2015.  This is not persuasive because the 2019 PEG is the current eligibility guidance that must be followed and the mere fact that a claim recites the use of a computer (a tangible device) is not dispositive of the eligibility issue under 35 USC 101.  Reciting a tangible device in a claim(s) does not mean that an abstract idea cannot be found to be recited in the claims.  It is not persuasive to argue that the claimed portable computing devices preclude the finding of an abstract idea being recited in the claims.  This argument is an argument that appears to be in direction contradiction to the holding in Alice and the guidance set forth in MPEP 2106.05(f).  As set forth in the rejection of record, the linkage of the claimed invention to the use of networked computers (1st-4th devices) that have GUIs is nothing more than a mere instruction for one to practice the invention using computing devices connected by a network and is not sufficient under the 2nd prong or at step 2B to render the claims eligible.  The recitation to tangible devices such as the first through fourth computing devices with GUIs, etc., is not considered at step 2A because those limitations are directed to technology and are not part of the abstract idea.  Therefore, it is not persuasive to argue that because the claim recites tangible devices, no abstract idea is recited in the claim scope.

In terms of using computers to perform a judicial exception, in Intellectual Ventures v. Capital One Bank (Fed. Cir. 2015), the court stated:
“Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient
inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be
performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).”  The court also stated that “As discussed above, our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”  
Therefore, the traversal of the 101 rejection has not been found to be persuasive and the rejection is being maintained.
The traversal of the prior art rejection is found to be persuasive in view of the amended claims.  The claimed invention in total is not taught or suggested by the cited prior art of record.  Absent the use of hindsight, the claimed invention is not taught or suggested by a combination of the prior art.  Reasons for allowance will be set forth if and when the application is allowed due to the fact that the claim scope may change.  The examiner reminds the applicant that novelty or non-obviousness over prior art is not something that renders the claims eligible under 35 USC 101.  The claims cannot be allowed due to the claims not reciting eligible subject matter under 35 USC 101.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687